MEMORANDUM **
Jose Garcia-Hernandez appeals his conviction and sentence for being a deported alien found in the United States, in viola*654tion of 8 U.S.C. § 1326. We affirm. Because the parties are familiar with the factual and procedural history of the case, we will not recount it here.
Garcia-Hernandez argues that the district court erred in not suppressing his post -Miranda statements. He argues that his Miranda waiver was ineffective because his Miranda rights were read to him in the middle of the interrogation, and therefore his post-Miranda statements should have been suppressed. See Missouri v. Seibert, 542 U.S. 600, 124 S.Ct. 2601, 159 L.Ed.2d 643 (2004) (plurality opinion); United States v. Williams, 435 F.3d 1148 (9th Cir.2006).
Garcia-Hernandez was read his administrative rights when he was apprehended. He was then advised that his case would proceed as a criminal matter, not an administrative one, and was read his Miranda rights. He then knowingly and voluntarily waived his Miranda rights. Any error committed by the Border Patrol Agents was harmless, and any taint was dissipated because Garcia-Hernandez was fully informed of his rights and made a knowing and voluntary waiver of them.
The other issues raised by Garcia-Hernandez are without merit. We therefore affirm Garcia-Hernandez’s conviction and sentence.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.